Citation Nr: 0818319	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-21 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for residuals of dental 
trauma. 

2. Entitlement to service connection for restrictive lung 
disease. 

3. Entitlement to service connection for lumbar spondylosis. 

4. Entitlement to service connection for residuals of a left 
knee injury.  

5. Entitlement to service connection for a disability of the 
cervical spine.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD
J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1971 to December 1972. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in April 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  At the hearing the veteran 
withdrew from the appeal the claims of service connection for 
viral meningitis and for headaches. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for residuals of dental 
trauma, the veteran states that he was in a motorcycle 
accident in November 1972 at Fort Bragg and his front teeth 
were knocked out for which he was evaluated for a dental 
bridge. 

On the claim of service connection for restrictive lung 
disease, the veteran states that he was hospitalized for 
pneumonia in November 1971 at Fort Ord, California.  

On the claims of service connection for lumbar spondylosis, 
residuals of a left knee injury, and a disability of the 
cervical spine, the veteran asserts that a VA physician at 
the Austin clinic attributed his back, knee, and cervical 
problems to his training as a paratrooper during service. 

In light of the above, the Board determines that additional 
evidentiary development is needed.  Accordingly, under the 
duty to assist, he case is REMANDED for the following action:

1. Request the in-patient hospital 
records from November 1971 for 
treatment of a respiratory illness at 
the U.S. Army Hospital, Fort Ord, 
California; and the in-patient hospital 
records from the Womack Army Medical 
Center at Fort Bragg, North Carolina, 
from July 1972 to November 1972 for 
treatment of dental trauma, following a 
vehicle accident.

2. Obtain records since December 2003 
from the VA Clinic in Austin, Texas. 

3. After the requested development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



